Citation Nr: 1740567	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for viral pneumonia.

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to the service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel
INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1963 to October 1965.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Board notes that the record reflects diagnoses of PTSD, major depressive disorder, and anxiety.  Therefore, the Board has re-characterized the Veteran's claim for service connection for depression to encompass such diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for atrial fibrillation and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the Veteran has viral pneumonia or any residuals thereof.


CONCLUSION OF LAW

Service connection for viral pneumonia is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, as the Veteran was advised of VA's duties to notify and assist in the development of his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  The Board notes that the Veteran did not indicate that he received any treatment for his viral pneumonia from a VA treatment center, so it was not necessary to obtain VA treatment records.  
Also, the Board notes that it was not necessary to afford the Veteran a VA examination for viral pneumonia.  As set forth in more detail below, the evidence does not establish that the Veteran currently has viral pneumonia.  Under these circumstances, an examination or opinion is not necessary with respect to this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2016).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the Veteran is seeking service connection for viral pneumonia.  He asserts he contracted viral pneumonia during basic training and was diagnosed by his personal physician while on leave.  See February 2014 NOD.  

The Veteran's service treatment records show that he was diagnosed with a pre-pneumonia upper respiratory infection in December 1965.  However, there were no other instances of lung or respiratory problems noted in the Veteran's service treatment records, and on his September 1965 service separation physical examination, his lungs were evaluated as normal.  

Despite the Veteran's in-service treatment for a pre-pneumonia upper respiratory infection, there is no other evidence in the record indicating that the Veteran has a current disability of such or that he suffers from any residuals as a result of that in-service incident (other than the separately claimed atrial fibrillation, which is addressed in the remand below).  Notably, the Veteran's only statements regarding this claim have been to the effect that it existed while he was in service.  See, e.g., February 2014 notice of disagreement (NOD).  He has not asserted that has suffered from recurrent viral pneumonia following his separation from service.  Instead, he has asserted that it affects his heart (atrial fibrillation); as noted above, such contentions will be addressed in his separate claim for service connection for atrial fibrillation.  

Absent competent evidence of a current medical diagnosis of viral pneumonia, service connection for such a disability cannot be warranted because there is no valid claim.  See Brammer v. Derwinksi, 3 Vet App. 223 (1993).  Accordingly, based on the preponderance of the evidence, service connection for viral pneumonia is denied.  


ORDER

Service connection for viral pneumonia is denied.  


REMAND

Atrial Fibrillation

The Veteran seeks service connection for atrial fibrillation.  His service treatment records show that on May 1963 service entrance examination, his heart evaluated was normal and no heart conditions were noted.  However, his service treatment records also show that in the accompanying May 1963 report of medical history, it was noted that the Veteran had frequent heart palpitations and dizziness, with no treatment required.  On September 1965 service separation physical examination, the Veteran's heart was clinically evaluated by the physician to be normal.  However, in the accompanying report of medical history, the Veteran indicated he had a pounding heart or palpitations, along with dizziness or fainting spells.  The physician noted that the Veteran had less frequent palpitations.  

Also, of record is a letter submitted by the Veteran in February 2016 and dated February 1963 by the Veteran's private doctor, Dr. P.J.R.  Dr. P.J.R. stated that he had seen the Veteran in February 1963.  The Veteran had a history of paroxysmal attacks of tachycardia.  Physical examination was normal and electrocardiogram (EKG) was normal, but speeded up to 140 beats per minute following hyperventilation.  

In December 1989, the Veteran underwent surgery due to his recurrent arrhythmias with both atrial fibrillation and premature ventricular contractions and supraventricular tachycardia resulting in dizziness.  See February 2014 Medical Treatment Non-Government Facility.  In April 2004, private treatment records revealed that the Veteran underwent surgery due to his diagnosed Wolff-Parkinson-White syndrome and rapid atrial fibrillation.  

The Veteran has asserted that his heart problems are possibly connected to his anal fistula surgery, due to the anesthesia or morphine used.  Further, he has asserted that strenuous exercise during basic training and his lung infection (viral pneumonia) that he incurred while in service aggravated his disability.  The Veteran submitted articles on these effects.  See February 2014 NOD.  

Due to the fact that the Veteran's May 1963 Report of Medical Examination (entrance) does not note any heart disabilities, the Veteran must be presumed sound.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  As the Veteran must be presumed sound in this case, the burden then shifts to the government to rebut the presumption of soundness.  The presumption of soundness may be rebutted only by clear and unmistakable evidence that the Veteran's disability both (1) pre-existed his service and (2) was not aggravated by his service.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Based on the foregoing, a remand is warranted to for a VA examination and medical opinion determine the nature and etiology of the Veteran's atrial fibrillation and whether the presumption of soundness may be rebutted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2009).  

Acquired psychiatric Disorders

The Veteran is seeking service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  The Veteran has asserted that his psychiatric disorder is directly related to the anal, rectal, and loss of bowel/bladder control issues he experiences as a result of his service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar.  He has also asserted that, in 1964, while he was being treated at an army medical center for his rectal issues, he witnessed a horrific training accident that occurred with the 82nd Airborne Unit in Fort Bragg.  The Veteran states he saw parachute jumpers chopped into pieces when their bodies were hit by the propellers of the plane that followed theirs.  The Veteran was overcome with stress and anxiety from this traumatic event.  In October 2015, the Veteran submitted a copy of an article written by a fellow military service member, P.C., who witnessed the event described by the Veteran.  The Board notes that the Veteran's military personnel record show that he was stationed in Fort Bragg, North Carolina in January 1964 as a photo lab specialist.  

In October 2013, the Veteran was afforded a VA examination for his mental disorders, other than PTSD and eating disorders.  The Veteran was not diagnosed with any mental disorders at that time.  

In October 2015, the Veteran submitted a private medical psychological evaluation from Dr. R.G.H., who gave the Veteran diagnoses of PTSD, major depressive disorder, and anxiety disorder due to a medical condition.  He also diagnosed sleep apnea/insomnia as secondary to PTSD and major depressive disorder, and assigned a Global Assessment of  Functioning (GAF) score of 48-50.  Dr. R.G.H. then stated that the negative experiences that the Veteran faced during military service affected him psychologically, and opined that there was a direct nexus between the Veteran's current symptoms and his military experiences.  

In January 2016, the Joint Services Records Research Center (JSRRC) filed a memorandum on the research for information required to corroborate the Veteran's claim for PTSD, anxiety, depression, and insomnia.  However, it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and JSRRC.  The Veteran provided an article stating an incident that occurred at Fort Bragg received on October 15, 2015, but failed to provide substantial information needed to corroborate his claimed stressors which put him at the scene at the time of the mishap.  It was concluded that all efforts to obtain needed information had been exhausted, and any further attempts would be futile.  

First, a remand is warranted for an inquiry to be made of the JSRRC any appropriate repositories or unit records contain any information pertaining to the claimed accident that occurred in 1964 with the 82nd Airborne Division in Fort Bragg, North Carolina.  In doing so, the JSRRC should consider the statement by the Veteran's fellow military comrade, P.C.  Research should be conducted to determine whether the Veteran was at the incident during that time.  

Second, the Board notes that in the October 2013 VA examination, the Veteran was not diagnosed with any mental disorders; however, during a private psychological evaluation, he was diagnosed with PTSD, major depressive disorder, and anxiety.  Therefore, a remand is warranted to reconcile the nature and etiology of all of the Veteran's mental disorders, to include PTSD, major depressive disorder, and anxiety.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the JSRRC or any other appropriate repository research the Veteran's pertinent military records, incident reports, or newspaper articles to verify whether the Veteran witnessed the accident that occurred in 1964 with the 82nd Airborne Unit in Fort Bragg, North Carolina.  The article submitted by the Veteran from the Veteran's former military comrade, P.C., should also be considered.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be performed.  The VA examiner is asked to opine as to:

(a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that each of the Veteran's diagnosed psychiatric disorders, to include PTSD, depression, and anxiety, were caused by or related to his in-service activities.

(b)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that each of the Veteran's diagnosed psychiatric disorders, to include PTSD, depression, and anxiety, were caused by his service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar.  

(c)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that each of the Veteran's diagnosed psychiatric disorders, to include PTSD, depression, and anxiety, were aggravated by his service-connected impairment of sphincter control, status post anal fistulectomy with post -operative asymptomatic scar.

(d)  If it is determined that any of the Veteran's diagnosed mental disorders are aggravated beyond its natural progression by the service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar, please discuss whether the baseline level of severity of the Veteran's psychiatric disorders are established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorders.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's atrial fibrillation  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination report.  All necessary tests should be performed.  The VA examiner is asked to opine as to:

(a)  Whether the evidence clearly and unmistakably demonstrates (i.e., it is undebatable) that the Veteran's atrial fibrillation existed prior to his active duty service.

(b) Whether the evidence clearly and unmistakably demonstrates (i.e., it is undebatable) that the Veteran's atrial fibrillation was not aggravated by his in-service activities.

(c) Whether the Veteran's atrial fibrillation is at least as likely as not (i.e., 50 percent or greater probability) caused by or related to his in-service activities?

Specifically, when considering in-service activities, the VA examiner should consider whether the Veteran's anal fistula surgery (to include the possible effects of anesthesia and morphine used), lung infection, and strenuous exercise during service had an impact on his heart condition.  The VA examiner should also consider the articles submitted by the Veteran.  See February 2014 Correspondence.  

(d)  Whether it is at least likely as not (i.e., 50 percent or greater probability) that the Veteran's atrial fibrillation was aggravated by his service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar.

(e)  If it is determined that the Veteran's atrial fibrillation is aggravated beyond its natural progression by the service-connected impairment of sphincter control, status post anal fistulectomy with post-operative asymptomatic scar, please discuss whether the baseline level of severity of the Veteran's atrial fibrillation is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of atrial fibrillation.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the issues on appeal.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


